DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,636 in view of Juto (2010/0274164).
Regarding claim 1, claim 1 of Pat. ‘636 has everything as claimed, the only difference is that all of the limitations of the present application is recited more broadly than claim 1 of the patent ‘636 and that claim 1 of pat. ‘636 does not recite that the diameter of the vibrating tip has a diameter that is greater than a urethra diameter.
Juto teaches a vibration device that comprises a vibrating tip that has a vibrating tip (expansion means) specific for the gastronintestinal tract and has diameter (in case of treatment in the intestine) that is greater than a urethra diameter (preferred widgth is between 10mm and 30 mm) (para. 0092).
Therefore, it would have been obvious to one of ordinarys kill in the art before the effective filing date of the claimed invention to modify the diameter of the vibrating tip of claim 1 of pat. ‘636 to be greater than a urethra diameter as taught by Juto in order to allow access into the canal of the intestines while also effectively providing the vibratory treatment to specific portions of the intestinal canal of the patient.
Regarding claim 2, the modified system of claim 1 of pat. ‘636 does not recite that the vibration system is contained within the colon probe.
However, Juto discloses a probe that comprises a vibration system is is contained within the colon probe (vibration generator arranged within the stimulation means) (para. 0082).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration system of the  system of claim 1 of pat. ‘636 to be contained within the colon probe as taught by Juto in order to allow the vibration to be directly provided to the treatment site without loss of vibrational intensity through the probe.
Regarding claim 3, the modified system of claim 1 of pat. ‘636 does not recite that the vibration system is positioned external to the prob, but is connected to the vibrating tip.
However, Juto discloses a probe that comprises a vibration system is positioned external to the prob, but is connected to the vibrating tip (vibration means comprises an externally arranged vibration source; using fluids) (para. 0083).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration system of the  system of claim 1 of pat. ‘636 to be external to the probe as taught by Juto in order to allow the probe to expand to the desired size within the body of the user for a more effective treatment.
	Regarding claim 4, the modified system of claim 1 of pat. 636 has everything as claimed including the handle. The only difference is that claim 4 of the present application merely recites a functional limitation in which claim 1 of pat. 636 already has the recited structure capable of performing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noriega (US 2008/0154160) discloses a probe assembly adapted for insertion into the gastrointestinal which vibrates at 20-50Hz at 0.02-0.13 inches. Amirana (US 2007/0238940) teaches a probe assembly for the gastrointestinal system with a bulbous tip. Miyagawa (US 5,419,334) teaches a endoscopic prob that is long enough for extending through the entire length of the gastrointestinal tract. Levy (2015/0196454) and Turck (750,735) both disclose probes comprising differently positioned vibrating elements. Chopra (US 2010/0045289); Kleiner (US 2003/0208223); Gadzinski (US 6,984,205); Kawazoe (US 6,681,783) each discloses vibration mechanisms for the gastrointestinal system e.g. in endoscopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619